CAMPBELL, Judge.
In this appeal, the state challenges two trial court orders, one as to each appellee, that found section 856.015, Florida Statutes (1991) unconstitutional on the grounds of vagueness. That section makes it a second degree misdemeanor for an adult to fail to take reasonable steps to prevent the possession or consumption by minors of alcohol or drugs at that adult’s residence.
Having found the state’s appeal as to ap-pellee Manfredonia untimely, we dismiss the appeal as to her. However, we affirm the trial court’s dismissal of the charges as to appellee Slayton and adopt and follow the reasoning of our colleagues in State v. Alves, 610 So.2d 591 (Fla. 5th DCA 1992).
RYDER, A.C.J., and THREADGILL, J., concur.